Citation Nr: 0700401
Decision Date: 01/09/04	Archive Date: 01/31/07

DOCKET NO. 04-17 863                        DATE JAN 9 2007

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for type II diabetes mellitus as due to herbicide exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1969 to August 1971.



INTRODUCTION

The veteran had active military service from January 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin, that determined that the veteran's disability compensation benefits should be reduced due to his incarceration.

FINDING OF FACT

The veteran has been incarcerated for conviction of a felony since December 10, 2001; his combined service connected disability rating his 10 percent and his compensation benefits were reduced by half effective February 8, 2002, the 61st day following incarceration.

CONCLUSION OF LAW

The criteria for restoration of payment of the veteran's disability compensation benefits from half the rate of compensation payment under 38 U.S.C.A. § 1114(a) have not been met. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665(a) (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, i380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

- 2 



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006). That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2006). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). .

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7,
1975, and has a disease listed at § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2006).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria

- 3 



cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The veteran's DD-214 indicates that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal. It also indicates that he served in the Republic of Vietnam from February 1970 to December 1970. The Board is thus satisfied that the evidence of record demonstrates the veteran was in-country, and therefore, he is presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the medical records available for review include the veteran's service medical records and his medical records from the Missouri Department of Corrections for the period from May 1992 to May 2005.

The veteran's September 1969 induction examination does not indicate any preexisting diagnosis of diabetes mellitus. Thus, the presumption of soundness applies.
38 C.F.R. § 3.304(b) (2006). However, there is no evidence of a diagnosis or
treatment for any type of diabetes mellitus in service. Additionally, there is no
evidence of any diagnosis or treatment within one year of service separation.

Rather, the veteran's post-service medical records reveal that he was diagnosed with insulin-dependent diabetes mellitus in November 1992. The Board notes that medical records from June 1994 to December 1994 indicate that the veteran has type II diabetes mellitus. Yet, medical records from March 1996 to January 1997 indicate a diagnosis of type I diabetes mellitus. Medical records from intervening and subsequent periods do not denote a specific type of diabetes.

- 4 



None of the veteran's post-service medical records which denote a specific type of diabetes mellitus provide an explanation for why the veteran was diagnosed as having type I or type II diabetes mellitus. Therefore, in June 2005, the RO sent the veteran's claims folder to a physician to obtain a V A medical opinion as to which type of diabetes mellitus the veteran has currently. A July 2005 report of contact with the veteran indicates that the physician could not state an opinion regarding the type of diabetes mellitus the veteran has based on the medical evidence of record. A request was sent to the facility where the veteran is incarcerated to send him for VA laboratory testing or to have the necessary testing done at the facility, however, both options were rejected by the facility.

The evidence of record thus contains a diagnosis of type II diabetes mellitus and a diagnosis of type I diabetes mellitus, as well as a VA opinion indicating that no medical opinion can be rendered based on the evidence of record. In light of such evidence, the Board concludes that there is an approximate balance regarding an issue material to the determination of the veteran's claim. As such, the benefit-of-the-doubt doctrine applies, and service connection for type II diabetes mellitus should be granted. See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail).

ORDER

Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure is granted.

	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

- 5 



